Exhibit 10.2

 

VAIL RESORTS, INC.

 

RESTRICTED SHARE UNIT AGREEMENT

 

THIS AGREEMENT is between Vail Resorts, Inc., a Delaware corporation (the
“Company”), and the employee who receives this Agreement in connection with an
award of Restricted Share Units under the Company’s 2015 Omnibus Incentive Plan
(the “Plan”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

 

1.                                      Award of Restricted Share Units. 
Pursuant to the provisions of the Plan, the terms of which are incorporated
herein by reference, you may, from time to time, be awarded Restricted Share
Units (the “Award”), subject to the terms and conditions of the Plan and those
herein set forth.  An Award is granted as of the date set forth in the
notification to you of such Award (the “Date of Grant”).  Capitalized terms used
herein and not defined shall have the meanings set forth in the Plan.  In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.

 

2.                                      Terms and Conditions.  It is understood
and agreed that the Award of Restricted Share Units is subject to the following
terms and conditions:

 

3.                                      Vesting of Award.  Subject to Sections 4
and 5 below and the other terms and conditions of this Agreement, the Award
shall become vested as provided in the notification to you of such Award.

 

4.                                      Change in Control.  Notwithstanding any
provision of this Agreement to the contrary, in the event of a Change in
Control, the Award, if not already vested under Section 3, will vest in full
immediately prior to the occurrence of the Change in Control.

 

5.                                      Termination of Service; Forfeiture of
Unvested Shares; Death.  In the event of a termination of your employment with
the Company and its Subsidiaries prior to the date that the Award otherwise
becomes vested, the unvested portion of the Award shall immediately be forfeited
by you and become the property of the Company.  Notwithstanding the foregoing,
if your employment with the Company and/or its Subsidiaries terminates as a
result of your death, then the Award, if not already vested under Section 3,
will vest in full as of the date of death.

 

6.                                      Delivery.  Promptly following the
vesting of Restricted Share Units pursuant to the terms and conditions hereof
and the satisfaction of any withholding tax liability pursuant to Section 11
hereof, but no later than March 15 of the calendar year following the calendar
year in which such vesting occurs, the certificates evidencing the Shares to
which the vested Restricted Share Units relate shall be delivered to you or
other evidence of the Shares shall be provided to you.  In the event of your
death and the vesting of this Award pursuant to Section 5 above, the Shares
shall be delivered to the executor or administrator of your estate or to the
person or persons to whom your rights under this Agreement shall pass by will or
by the laws of intestate succession.

 

--------------------------------------------------------------------------------


 

7.                                      Rights of a Stockholder.  You shall have
no right to transfer, pledge, hypothecate or otherwise encumber the Restricted
Share Units.  You shall not have the rights of a stockholder with respect to the
Restricted Share Units, including the right to receive dividends.

 

8.                                      No Right to Continued Employment.  The
Award shall not confer upon you any right with respect to continuance of
employment by the Company nor shall this Award interfere with the right of the
Company to terminate your employment at any time.

 

9.                                      Transfer of Shares.  The Shares
delivered hereunder, or any interest therein, may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Company, applicable federal and
state securities laws or any other applicable laws or regulations and the terms
and conditions hereof.  No Shares shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

10.                               Expenses of Issuance of Shares.  The issuance
of stock certificates hereunder shall be without charge to you.  The Company
shall pay any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the issuance of Shares.

 

11.                               Withholding.  No later than the date of
delivery of Shares pursuant to Section 6 hereunder, you shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld at such
time with respect to the Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to you, federal, state and local taxes of any kind required by law to be
withheld at such time.  You may elect to have the Company withhold Shares to pay
any applicable withholding taxes resulting from the Award, in accordance with
any rules or regulations of the Committee then in effect.  Notwithstanding the
foregoing, the maximum number of Shares that may be withheld from the Award to
satisfy any federal, state, or local tax withholding requirements upon the
vesting of, or payment of Shares pursuant to, the Award, as applicable, may not
exceed such number of Shares having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state, or local taxing authority with respect to such vesting or
payment of Shares, or such greater amount as may be permitted under applicable
accounting standards.

 

12.                               References.  References herein to your rights
and obligations shall apply, where appropriate, to your legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Agreement.

 

13.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given when delivered personally or by courier, or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address indicated below or to such changed address as
such party may

 

2

--------------------------------------------------------------------------------


 

subsequently by similar process give notice of, or by email or other electronic
means using a system maintained by the Company when transmitted without a notice
of failed delivery:

 

If to the Company:

Vail Resorts, Inc.
390 Interlocken Crescent
Suite 1000
Broomfield, Colorado 80021
Attention: General Counsel

 

 

If to you:

At your most recent address shown on the Company’s corporate records, or at any
other address which you may specify in a notice delivered to the Company in the
manner set forth herein.

 

14.                               Adjustments.  In the event that the Committee
shall determine that any dividend in Shares, recapitalization, Share split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, or other similar corporate transaction or event
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of your rights under this Award, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and
adjust, in such manner as it deems equitable, including, without limitation, the
number and kind of Shares, other securities or other consideration issued or
issuable with respect to this Award. In the event that the Company shall declare
an extraordinary cash dividend, then the Committee shall in its discretion
either (i) pay you cash when and as your Restricted Share Units vest in an
amount equal to the number of Restricted Share Units vested multiplied by the
per share amount of such extraordinary cash dividend; or (ii) make such other
adjustment as the Committee determines would provide you with a substantially
similar benefit.

 

15.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement will be
binding upon you and your beneficiaries, executors, administrators and the
person(s) to whom the Restricted Share Units may be transferred by will or the
laws of descent or distribution.

 

16.                               Severability.  The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

17.                               Section 409A.  This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Section 409A of the Code. 
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest

 

3

--------------------------------------------------------------------------------


 

or other expenses that may be incurred by you on account of non-compliance with
Section 409A of the Code.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.

 

19.                               Binding Effect.  By accepting the Award, you
agree to be bound by this Agreement.

 

4

--------------------------------------------------------------------------------